department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date cc intl postn-107741-02 uilc internal_revenue_service national_office field_service_advice date date memorandum for douglas p kunze international territory manager lm rfp from anne p shelburne assistant to the branch chief cc intl subject source_of_income from license of computer_software this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend uscorpa uscorpb fcorpy fcorpz countryx year1 amounta amountb amountc amountd amounte tax_treaty x postn-107741-02 paragrapha paragraphb issue whether and to what extent contingent royalties paid_by a domestic licensee to a foreign_corporation licensor for worldwide computer_software rights constitute u s source income under sec_861 of the internal_revenue_code code subject_to a withholding_tax under sec_1442 where the licensee modifies may reproduce and sublicenses the software wholly within the united_states to a domestic sublicensee for integration into the sublicensee’s computers sold to customers both within and outside the united_states conclusion the royalties paid_by the domestic licensee to the foreign_corporation licensor should be treated as u s source income under sec_861 and thus subject_to_withholding tax under sec_1442 facts fcorpy a countryx corporation and resident created computer operating software in countryx fcorpy wholly-owned uscorpa a domestic_corporation formed in year fcorpz a countryx corporation and uscorpb a domestic_corporation were the two largest shareholders of fcorpy and each had an amounta ownership_interest in the company on april year fcorpy licensed to uscorpa the exclusive worldwide except countryx rights to sell use copy manufacture or sublicense specified software that it created on the same day uscorpa sublicensed to uscorpb the exclusive worldwide except countryx rights to sell use copy manufacture or sublicense the software that it licensed from fcorpy the licensing and sublicensing agreements remain in force for a period of one year from the effective date and shall be renewed for subsequent one year terms annually unless terminated by mutual agreement uscorpa modified the fcorpy software to render it compatible with u s - manufactured computers fcorpy employees assisted uscorpa in these software postn-107741-02 modification activities in the united_states uscorpa asserts that such employees resided in the united_states no longer than days in a calendar_year uscorpa reimbursed fcorpy for the costs and wages associated with hiring the fcorpy employees that participated in the software modification activities in the united_states examination was unable to determine whether uscorpa reproduced the modified software uscorpa software in the united_states and transferred the software copies to uscorpb or whether uscorpa downloaded or transferred a single software copy to uscorpb which then reproduced copies in the united_states as needed uscorpb manufactured computers in the united_states and sold them to unrelated third party customers both within and outside the united_states uscorpb installed the sublicensed software into some of its computers uscorpb provided royalty and sales summaries to uscorpa indicating that it sold approximately amountb of the computers with integrated uscorpa software to customers in the united_states and amountc to customers outside the united_states uscorpb has not explained and uscorpa does not know whether the breakdown of sales to customers inside and outside the united_states listed in such summaries is determined with respect to title passage customer location place of ultimate use of the computers or some other standard pursuant to the licensing and sublicensing agreements uscorpb paid a royalty to uscorpa and uscorpa in turn paid a royalty to fcorpy when a customer purchased a uscorpb computer that incorporated uscorpa software under the licensing agreement which included a fixed fee schedule for the software products covered by the license the royalties that uscorpa paid to fcorpy for each copy of uscorpa software integrated into computers sold by uscorpb varied depending on the style of software and the model of the computer solely for purposes of this memorandum we assume that the royalties earned by fcorpy under the licensing agreement did not constitute income effectively connected with the conduct_of_a_trade_or_business within the united_states within the meaning of sec_881 and sec_1441 under the sublicensing agreement which included a fixed fee schedule for the software products covered by the sublicense the royalties that uscorpb paid to uscorpa for each copy of uscorpa software integrated into computers sold by uscorpb varied depending on the style of software and the model of the computer each royalty paid to uscorpa exceeded the corresponding royalty paid_by uscorpa by approximately amountd uscorpa was also in the business of providing computer consulting services in the united_states these services are not at issue here the fixed fee schedules were updated annually in accordance with each license or sublicense renewal postn-107741-02 in determining the source of the royalties that uscorpa paid to fcorpy for withholding_tax purposes uscorpa looked to uscorpb’s sales of computers that incorporated the uscorpa software uscorpa treated the royalties attributable to software integrated into uscorpb computers sold to customers outside the united_states as foreign_source_income and treated the royalties attributable to software integrated into computers sold to customers inside the united_states as u s source income although as described above the basis for determining u s and foreign computer sales is unclear applying this computer sales-based methodology for sourcing royalty payments uscorpa withheld tax from the amountb portion of the royalties that it paid to fcorpy attributable to sales to customers in the united_states and withheld no tax from the remaining amountc portion of the royalties that it paid to fcorpy attributable to sales to customers outside the united_states in sum uscorpa subtracted and kept a portion of the royalty paid to it by uscorpb as compensation_for its own developments then uscorpa split the remaining portion of the royalty paid to it by uscorpb into amountb and amountc portions and paid a withholding_tax on the amountb u s source portion law and analysis i withholding_tax on certain foreign_corporation income the issue in this case is whether fcorpy is subject_to u s withholding_tax on payments it received from uscorpa sec_881 and sec_1442 impose a withholding_tax on the amount received from sources within the united_states by a foreign_corporation as fixed_or_determinable_annual_or_periodical_gains profits or income if the amount received is not effectively connected with the conduct_of_a_trade_or_business within the united_states for purposes of sec_881 and sec_1442 fixed or determinable annual or periodical income includes royalties for_the_use_of patents copyrights secret processes and formulas and other like property sec_1_881-2 sec_1_1441-2 and sec_1_1442-1 the withholding_agent indicated in sec_1442 is the person who pays or causes to be paid an item_of_income listed in sec_1_1441-2 sec_1_1441-7 the withholding_tax rate required under sec_1442 is reduced as provided by a treaty with any country sec_1_1441-6 and sec_1_1442-2 tax_treaty x a tax_treaty between the united_states and countryx was in effect at all relevant times paragrapha of tax_treaty x provides that royalties derived from sources within the united_states by a resident of countryx may be taxed by the united all references to regulations under sec_1441 and sec_1442 are to the regulations contained in t d 1956_2_cb_567 that were in effect prior to date postn-107741-02 states at a rate not in excess of amounte for purposes of tax_treaty x paragraphb defines royalties as payment of any kind made as consideration for_the_use_of or the right to use among other things copyrights of literary artistic scientific works broadcasting films or tapes or other like property the royalty payments made by uscorpa to fcorpy constitute royalties within the meaning of paragraphb as payments for a copyright of a scientific work or other like property or right see eg sec_1_861-18 ii source of royalties a the statutes the amount of fcorpy’s withholding_tax liability depends on the source of the royalties paid_by uscorpa to fcorpy because sec_881 and sec_1442 impose a withholding_tax only on u s source income sec_861 lists items of gross_income that are treated as income_from_sources_within_the_united_states sec_861 provides rentals or royalties from property located in the united_states or from any interest in such property including rentals or royalties for the use or for the privilege of using in the united_states patents copyrights secret processes and formulas good will trade-marks trade brands franchises and other like property shall be treated as income_from_sources_within_the_united_states sec_1 provides further that income arising from the rental of property whether tangible or intangible located within the united_states or from the use of property whether tangible or intangible within the united_states is from sources within the united_states sec_862 lists items of gross_income that are treated as income_from_sources_without_the_united_states sec_862 provides that rentals or royalties from property located without the united_states or from any interest in such property including rentals or royalties for the use or for the privilege of using without the united_states patents copyrights secret processes and formulas good will trade-marks trade brands franchises and other like properties shall be treated as income_from_sources_without_the_united_states see also sec_1_862-1 postn-107741-02 examination has established that uscorpa’s rights in the software were used by uscorpa solely within the united_states uscorpa modified the fcorpy software in the united_states pending future factual development uscorpa may have reproduced the software in the united_states uscorpa sublicensed its software rights in the united_states to a domestic licensee applying sec_861 and sec_862 to these facts the royalties paid_by uscorpa to fcorpy should be treated as u s source income b taxpayer’s allocation method even if we had not determined above that the royalties paid_by uscorpa to fcorpy were u s source income on the face of sec_861 such royalties must nevertheless be sourced entirely within the united_states as a result of taxpayer’s unreasonable allocation method taxpayer sourced royalties paid_by uscorpa to fcorpy based on either the place of sale of computers with integrated uscorpa software by uscorpb or the location of the customers that purchased such computers from uscorpb on the facts of this case taxpayer’s method for allocating royalties between u s and foreign sources is unreasonable taxpayer’s methodology disregards the activities of uscorpa in the united_states as described above thus taxpayer’s sale-based sourcing methodology disregards the fact that uscorpa performs no activities involving the software in any jurisdiction other than the united_states as a result although the amount of royalties uscorpa was required to pay fcorpy was determined by a percentage of computer sales taxpayer has not established a reasonable connection between uscorpb’s computer sales and the place of use of uscorpa’s software rights in addition taxpayer’s proposed sourcing methodology cannot be verified by examination and is therefore inappropriate uscorpa’s method for determining u s and foreign source royalty payments made to fcorpy is based solely on the summaries of royalties and computer sales submitted to uscorpa by uscorpb examination has been unable to determine whether taxpayer’s allocation method relies on the place of sale of uscorpb computers the location of uscorpb’s customers or the place of ultimate use of the computers or any other sale situs standard regardless of which of these standards is reflected in the summaries the service has been unable to ascertain whether the summaries accurately reflect the ratio of uscorpb’s u s and foreign sales thus even if such allocation method were considered reasonable taxpayer’s sourcing methodology is inauditable and therefore unreasonable therefore taxpayer has failed to provide a reasonable allocation method for sourcing amountb and amountc to u s and foreign sources respectively courts have considered the issue of what qualifies as a reasonable allocation of royalty income between u s and foreign sources courts have held that the parties to the license postn-107741-02 have the information and are the best able to allocate income and when a taxpayer does not demonstrate a reasonable basis for the allocation all of the income is treated as u s source income although many of the cases address the sourcing of lump sum royalty payments they make clear it is the taxpayer’s burden to demonstrate that the taxpayer has used a reasonable method for splitting its income between u s and foreign sources for example in 189_f2d_774 2d cir foreign_corporations licensed to a domestic_corporation the right to distribute and advertise throughout the world except the british territories and australasia the original negative and soundtrack of a motion picture in exchange the licensors received a big_number advance_payment followed by of the profits from the motion picture misbourne f 2d pincite the second circuit_court of appeals held that the entire big_number advance constituted income from within the united_states because the appellants presented no basis for apportionment of the payment between the united_states and other territory id pincite several other cases also hold that the taxpayer bears the burden of demonstrating a proper apportionment of royalties between u s and foreign sources and show that courts have required a strict connection between a taxpayer’s use of property and the taxpayer’s basis or method for allocating income between u s and foreign sources for example in 153_f2d_61 2d cir aff’g 5_tc_183 the second circuit held that the united_states tax_court was not unreasonable in finding that the entire lump sum royalty for u s and canadian serial rights in literary works was u s source income where the taxpayer provided data comparing magazine circulation and profits in the two countries the second circuit stated that evidence of u s and canadian circulation of magazines in which a literary work was published did not ‘furnish a sufficient basis upon which’ the tax_court could ‘determine that any income was derived from sources outside the united_states ’ id in 47_bta_184 mgm paid a lump sum royalty for the worldwide rights to a motion picture but did not exploit the rights the parties agreed that the underlying contract did not segregate the lump sum into amounts paid for u s and foreign rights or otherwise specify the source of the payment marton b t a pincite mgm argued that a reasonable segregation may be made based on the percentage of the total income of the metro-goldwyn-mayer corporation from its activities derived from sources within the united_states and sources without the united_states for the four years following the acquisition of such rights by that corporation id the board_of_tax_appeals held that postn-107741-02 a segregation of the purchase_price upon the basis of income derived by the corporation from its production and exhibition of other pictures in this and foreign countries would be wholly unjustified for all we know the foreign rights to this picture were of little or no value id in 156_f2d_924 2d cir the second circuit applied a similar analysis as the marton court when it rejected evidence of receipts from motion pictures other than the movie at issue as a basis for apportioning the taxpayer’s royalty income from the movie between u s and foreign sources the molnar court cited marton favorably for the proposition that proof based on production and exhibition of pictures other than the one in question is not an appropriate basis for sourcing royalty income molnar f 2d pincite molnar also addressed a second issue the taxpayer licensed the motion picture rights in a short story the marshal to a movie producer who made a movie tales of manhattan that incorporated the short story as a portion of the movie id pincite the taxpayer used the movie sales as the standard for apportioning his lump sum royalty payment between u s and foreign uses id the second circuit held it is impossible even to surmise what portion of the earnings_of ‘tales from manhattan’ was derived from the incorporation of ‘the marshal’ in the former still less to determine what portion of the lump sum paid_by the producer to the taxpayer was paid for the privilege of showing the play outside the united_states such statistics afforded no basis for any fact-finding tribunal to make an estimate of what was paid for the privilege of using the rights in foreign countries id pincite thus courts have required taxpayers to demonstrate a reasonable method for allocating royalties from property used within and without the united_states and if they do not satisfy such requirement all of the royalties should be treated as from u s sources iii conclusions uscorpa’s activities with respect to the software occurred wholly within the united_states thus the royalty payments are u s source income moreover taxpayer’s computer sales-based methodology for sourcing fcorpy’s royalty income to u s and foreign sources was not reasonable examination cannot verify taxpayer’s methodology thus taxpayer has not demonstrated that its method of splitting royalty income between u s and foreign sources is a reasonable method unless taxpayer postn-107741-02 can establish a reasonable basis for allocating the licensing royalties under the case law described above all the royalties paid_by uscorpa to fcorpy should be treated as income from u s sources because fcorpy’s royalties are fixed and determinable periodic_income that was not effectively connected with the conduct_of_a_trade_or_business within the united_states under sec_881 a withholding_tax applies under sec_1442 tax_treaty x applies to reduce the withholding_tax amount from to amounte as the withholding_agent with respect to the royalties paid to fcorpy uscorpa was required to withhold and deduct a amounte tax on of the royalties paid_by uscorpa to fcorpy with respect to fcorpy software please call the branch pincite-1490 if you have any further questions anne p shelburne assistant to the branch chief branch office of associate chief_counsel international
